FILED
                             NOT FOR PUBLICATION                             NOV 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEREMY NAIDOO,                                   No. 11-71135

               Petitioner,                       Agency No. A073-849-748

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 29, 2012 **


Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Jeremy Naidoo, a native and citizen of South Africa and a lawful permanent

resident of the United States, petitions for review of a decision by the Board of

Immigration Appeals (“BIA”). The BIA upheld the immigration judge’s ruling




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that Naidoo’s first-degree residential burglary conviction, for violating California

Penal Code § 459, constituted a crime of violence under 18 U.S.C. § 16(b) and

therefore was an aggravated felony under 8 U.S.C. § 1101(a)(43)(F), rendering him

removable. We review de novo the BIA’s conclusion regarding whether an offense

qualifies as an aggravated felony, see Kwong v. Holder, 671 F.3d 872, 876 (9th

Cir. 2011), and we deny the petition for review.

      The government contends that we do not have jurisdiction to consider

Naidoo’s petition for review. We reject that contention. We have jurisdiction to

review questions of law raised in a petition for review, including the legal question

of whether an offense is an aggravated felony for purposes of removal. 8 U.S.C. §

1252(a)(2)(D); Kwong, 671 F.3d at 876. Because Naidoo has raised a colorable

legal claim concerning whether his prior conviction qualifies as an aggravated

felony, we have jurisdiction to consider his petition. See Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005); see also Kwong, 671 F.3d at 876-79

(recognizing that this court had jurisdiction to consider a petition for review which

argued that a prior conviction was not an aggravated felony, but rejecting

petitioner’s argument).

      We hold that Naidoo’s prior conviction for first-degree residential burglary,

in violation of California Penal Code § 459, categorically qualifies as a crime of


                                          2                                    11-71135
violence under 18 U.S.C. § 16(b). See Lopez-Cardona v. Holder, 662 F.3d 1110,

1112-14 (9th Cir. 2011); see also United States v. Ramos-Medina, 682 F.3d 852,

855-58 (9th Cir. 2012); Kwong, 671 F.3d at 877-79. Naidoo therefore was

convicted of an aggravated felony after being admitted to the United States and is

removable. See 8 U.S.C. § 1101(a)(43)(F); 8 U.S.C. § 1227(a)(2)(A)(iii).

      PETITION FOR REVIEW DENIED.




                                         3                                   11-71135